ACCEPTED
                                                                                                             14-13-00872-CV
                                                                                               FOURTEENTH COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                         4/9/2015 1:00:50 PM

                            STATE BAR OF TEXAS                                                          CHRISTOPHER PRINE
                                                                                                                      CLERK




                                                                                           FILED IN
                                                                                    14th COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     4/9/2015 1:00:50 PM
                                                                                    CHRISTOPHER A. PRINE
                                                                                             Clerk
Office of the Chief Disciplinary Counsel



        April 9, 2015                                         BY ELECTRONIC FILING


        Mr. Christopher A. Prine, Clerk
        Fourteenth Court of Appeals
        301 Fannin Street, Suite 245
        Houston, Texas 77002-2066

        Re:      No. 14-13-00872-CV; Joseph R. Willie, II v. Commission for Lawyer Discipline

        Dear Mr. Prine:

        At this time, the Commission will not file a response to the Motion for Rehearing that
        Appellant filed in the cause referenced above. It is my understanding that, pursuant to Rule
        49.2 of the Texas Rules of Appellate Procedure, the Court will not grant the motion without
        requesting a response.

        Thank you for your assistance. If you have questions, please feel free to call me at (713)
        655-8400.

        Sincerely,

        /s/ David Anderson                                    /s/ Cynthia Canfield Hamilton
        David Anderson                                        Cynthia Canfield Hamilton
        Anderson & Cunningham                                 Senior Appellate Counsel
        Email: david@andersonlawfirm.com                      Email: chamilton@texasbar.com

        c:       Ms. Christine Sampson Willie (via this Court’s electronic service provider)
                 Ms. Shalanda D. Moore (via this Court’s electronic service provider)




              P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167